Citation Nr: 0837225	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  07-01 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for depression.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active service from September 1980 until 
October 1983.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

The Board notes that the United States Court of Appeals for 
the Federal Circuit, in Boggs v. Peake, 2007-7137 (Fed. Cir. 
Mar. 26, 2008), recently found that a claim for one diagnosed 
disease or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury, when it is an 
independent claim based on distinct factual bases.  
Essentially, claims based upon distinctly diagnosed diseases 
or injuries must be considered separate and distinct claims.  
The veteran has submitted evidence of a new diagnosis of PTSD 
for a new claim.  As such, the PTSD claim will be considered 
as a separate and distinct claim for depression.


FINDINGS OF FACT
  
1. A May 2002 rating decision denied service connection for 
depression; the veteran failed to appeal the claim and the 
decision became final.  

2.  The evidence associated with the claims file since the 
May 2002 final denial does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for depression.  

3.  The veteran does not have PTSD that was incurred in or 
aggravated by active military service.  


CONCLUSIONS OF LAW

1.  The May 2002 rating decision is final. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2007).

2.  Evidence received since the May 2002 rating decision is 
not new and material; the claim of entitlement to service 
connection for depression is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  The criteria for the establishment of service connection 
for PTSD have not been met.  38 U.S.C.A. §§ 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was otherwise satisfied by way 
of a letter sent to the veteran in January 2006 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and/or information in his 
possession to the RO.  PTSD questionnaires were also provided 
to the veteran in March 2006, to obtain further information 
regarding the claim.

In claims to reopen, VA must also both notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  The January 2006 notice 
letter provided this information regarding his claim for 
depression.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating as well as notice of the type of evidence necessary to 
establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records and 
Social Security records.  The veteran submitted statements 
and was provided the opportunity to set forth his contentions 
during a hearing before a Veterans Law Judge.  Although the 
veteran noted in his March 2008 hearing testimony that he 
received treatment from a Dr. J, he has not reported that Dr. 
J. has made an opinion as to the etiology of his mental 
disorders and indicated that he would provide medical 
treatment information from Dr. J.  The record was thus kept 
open for an additional 60 days to allow the veteran to 
provide this information, but no such information has been 
provided to VA for consideration.  Additionally, a VA MHSL 
Comprehensive Assessment was provided in September 2005, 
which afforded the veteran a full evaluation of his 
psychiatric condition under DSM-IV criteria.  The Board thus 
notes that obtaining a VA examination is unnecessary as there 
is otherwise sufficient medical evidence of record to make a 
decision.  38 U.S.C.A. § 5103A(d). 

Additionally, in regards to the claim for service connection 
for depression, no new and material evidence has been 
submitted.  In the absence of new and material evidence 
submitted by the claimant, the duty to assist is not 
triggered. See 38 U.S.C. § 5103A(d), (g); Anderson v. Brown, 
9 Vet. app. 542, 546 (1996) (Holding that unless the veteran 
has submitted new and material evidence warranting the 
reopening of his claim, the duty to assist does not attach).

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

New and Material Evidence

The veteran seeks to reopen a previously denied claim for 
service connection for depression.  A review of the record 
indicates that the veteran was previously denied service 
connection in a May 2002 rating decision.  The veteran failed 
to file a Notice of Disagreement and the rating decision 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2007).

The RO does not appear to have reopened the veteran's claim; 
however, the question of whether new and material evidence 
has been received to reopen a claim must be addressed by the 
Board regardless of any RO action.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.

The evidence of record at the time of the May 2002 rating 
decision consisted of service medical records, which did not 
indicate that the veteran was ever treated for or diagnosed 
with depression.  The record also included a September 2000 
letter from the veteran's private doctor, G.D.Y., D.O., 
indicating a diagnosis of agitated depression and reporting 
that the veteran was unable to work due to his physical 
condition, but the examiner did not provide an etiological 
opinion regarding depression.  VA outpatient treatment 
records were also associated with the claims file, but 
generally did not indicate any complaints of or treatment for 
a mental disorder.

The May 2002 rating decision found the veteran's service 
treatment records to be silent as to depression and that his 
post-discharge medical records indicated a diagnosis of 
depression, but failed to relate it to his service.  The RO 
found there to be no evidence demonstrating that depression 
was incurred in or caused by service.  

Subsequent to the May 2002 rating decision, the veteran 
submitted private medical records, from Dr. G.D.Y., which 
generally reported a diagnosis of depression and general 
medical treatment, but did not provide any evidence as to the 
etiology of the veteran's depression.  VA outpatient 
treatment records were also associated with the claims file 
that indicated that the veteran received treatment for 
depression, as indicated in a June 2004 record.  However, 
none of these medical records provided a medical nexus 
opinion relating the etiology of the veteran's depression to 
service.  In his attempt to reopen the claim, the veteran has 
also filed additional personal statements, claiming that he 
developed depression during service.  

Although the evidence submitted since the May 2002 rating 
decision is new, in that it was not previously of record, the 
newly submitted evidence is not material.  None of the newly 
associated evidence provided any medical evidence attributing 
the veteran's depression to his active service, which was 
essentially the basis of his previous denial.  The newly 
submitted medical evidence only demonstrates what was 
previously known, that the veteran has received treatment for 
depression.  Additionally, the new lay evidence associated 
with the claim attesting to the veteran's current depression 
and its development in service is redundant of the veteran's 
earlier statements of having developed depression during 
service, but do not provide competent medical evidence 
supportive of his claim.  Also newly associated with the 
claims file was the veteran's personnel file.  Under 
38 C.F.R. § 3.156(c), relevant, official service department 
records previously not associated with the claims file the 
prior determination will be reconsidered.  Although the 
service department records are newly associated with the 
claims file, they are not relevant to the veteran's claim for 
depression, as they do not provide any information indicating 
that the etiology of the veteran's depression is in any way 
tied to his service.  As the records are not relevant, they 
cannot be considered new and material evidence to be used to 
reopen the claim.  

The evidence received since the May 2002 rating decision does 
not contain credible medical evidence indicting that the 
veteran has depression related to service.  Therefore, the 
additional evidence received is not "material" since it 
does not relate to an unestablished fact necessary to 
substantiate the claim, specifically that the veteran's 
claimed depression developed in or is related to service, and 
does not raise a reasonable possibility of substantiating the 
claim.  Accordingly, the Board finds that the claim for 
service connection may not be reopened. 


[Continued on the next page]  
PTSD Claim

The veteran essentially contends that he developed PTSD after 
an assault and rape by other servicemen, in the winter of 
1981, as indicated in his May 2006 stressor statement.  
During his March 2008 hearing testimony he reported that he 
did not file an official report in regards to that incident.

Service connection for PTSD requires a medical diagnosis of 
the disorder; credible supporting evidence that the claimed 
in-service stressful events actually occurred; and a link, as 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence. If VA determines that the veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required providing that such testimony is found 
to be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of service." See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v.  
Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

If, however, VA determines that the veteran did not engage in 
combat with the enemy or that the veteran engaged in combat 
with the enemy, but the alleged stressor is not combat-
related, the veteran's lay testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements. See Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).

In cases of sexual assault, under 38 C.F.R. § 3.304(f)(3), 
supporting evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: Records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in the sources.  Examples of 
behavior changes that may constitute credible evidence of a 
stressor include, but are not limited to: Request for 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavioral changes.

In the present case, the veteran has not claimed to have a 
stressor related to enemy combat.  Rather, he has claimed 
that he was sexually assaulted while performing normal duties 
in Germany, in the winter of 1981, as indicated in his May 
2006 stressor statement.  He also reported that he underwent 
behavioral changes following his assault, as indicated in his 
hearing testimony.  However, his personnel records do not 
indicate a change in personality.  He received a promotion in 
January 1982, following the time period of the claimed 
assault, and there were no subsequent reductions in pay 
grade.  A reserve service physical examination, in October 
1986, also noted a normal psychiatric examination.  

The record does not indicate that the veteran's claimed 
sexual assault stressor is supported by credible evidence.  
The veteran's report of the incident has changed 
progressively over time.  In a September 2005 VA outpatient 
treatment record, the veteran reported that he was threatened 
with being raped and killed while in service.  In a December 
27, 2005 VA outpatient treatment record the veteran also 
reported that he was assaulted and that his fellow servicemen 
acted like they would rape him, but that they did not follow 
through on the action.  However, the veteran reported being 
raped in his May 2006 stressor report and in his March 2008 
hearing testimony.  The veteran has alternated between 
claiming the occurrence and non-occurrence of a sexual 
assault.

The evidence of record also does not support the verification 
of the veteran's claimed stressor.  The service records do 
not indicate that the veteran's behavior changed following 
his claimed stressor.  Rather, the veteran was promoted 
shortly after the time of the claimed stressor and no adverse 
personnel action was indicated in his records.  Furthermore, 
the veteran's report of his claimed stressor has changed over 
time.  In some reports he was attacked and threatened with 
rape, while in other reports he was actually raped.  However, 
no information, other than his conflicting statements, has 
been provided to indicate that he was actually sexually 
assaulted in service.   There is thus insufficient supporting 
evidence to find that the veteran was sexually assaulted.

Even if the veteran's claimed stressor was found to be 
adequate supported for PTSD claim purposes, the medical 
evidence does not indicate that the veteran has PTSD for 
service connection purposes.  VA outpatient treatment records 
generally indicate that the veteran is being treated for 
PTSD, as found in a September 14, 2005 VA BHS/CIU follow-up 
visit record.  However, the most complete assessment of the 
veteran's mental condition was made in a September 14, 2005 
VA MHSL Comprehensive Assessment Note.  That examiner did not 
diagnose him with PTSD; rather he was diagnosed with a mood 
disorder, anxiety disorder, and adjustment disorder, when 
evaluated under DSM-IV.  The screening for PTSD was negative.  
The examiner specifically examined the veteran for PTSD under 
DSM-IV criteria.  

The Board recognizes that the record contains conflicting 
medical evidence as to the diagnosis of the veteran's mental 
condition.  The Board must thus determine how much weight to 
afford the opposing opinions.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 471 (1993).  The Board may weigh one medical 
professional's opinion over another, depending on factors 
such as the reasoning employed by the medical professionals 
and whether or not, and the extent to which, they reviewed 
prior evidence.  Id. at 470-71.  ("The probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusions that the physician reaches.").

The Board must provide adequate reasons and bases if it 
adopts one medical opinion over another.  Owens v. Brown, 7 
Vet .App. 429, 433 (1995) (noting that the Board may "favor 
the opinion of one competent medical expert over that of 
another when the Board gives an adequate statement of reasons 
and bases").  In assessing evidence such as medical 
opinions, the failure of the physician to provide a basis for 
his opinion goes to the weight of the credibility of the 
evidence in the adjudication of he merits.  See Hernanadez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).

Although VA outpatient treatment records have generally 
indicated that the veteran has been diagnosed with PTSD and 
was receiving treatment for that disorder, those records do 
not indicate that the veteran was diagnosed with PTSD in 
conformance with the criteria of DSM-IV.  However, the 
examination referenced by the September 2005 VA MHSL 
Comprehensive Assessment Note was conducted in accordance 
with DSM-IV.  In contrast to the other VA outpatient 
treatment records, the September 2005 VA MHSL Comprehensive 
Assessment Note found him to have various mental disorders.  
Even though the examiner specifically screened the veteran 
for PTSD under DSM-IV criteria, the results of that screening 
were negative.  

As the September 14, 2005 VA MHSL Comprehensive Assessment 
Note provided the more in depth analysis of the veteran's 
mental condition, the Board finds it to be of greater 
probative value.  Unlike the VA outpatient treatment records, 
the September 2005 VA MHSL Comprehensive Assessment Note was 
the only evaluation of record conducted in accordance with 
DSM-IV, as is required by 38 C.F.R. § 4.125 (2007).  
Additionally, it clearly diagnosed the veteran's mental 
disorders and provided findings as to the cause of those 
disorders, thus giving the most complete analysis of the 
veteran's current mental condition.  It also provided greater 
detail as to how PTSD determination was made.  

As the veteran's claimed stressor has not been supported by 
credible evidence and the probative medical evidence of 
record does not indicate that the veteran has PTSD, as 
determined in accordance with DSM-IV standards, the evidence 
of record is against the claim and the benefit of the doubt 
rule does not apply. Gilbert v. Derwinski, 1 Vet.App. 49, 58 
(1991). The veteran's claim for service connection for PTSD 
is denied.  
        
        
ORDER

New and material evidence has not been submitted, and the 
application to reopen the claim for entitlement to service 
connection for depression is denied.  

Service connection for PTSD is denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


